Citation Nr: 1211124	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  06-23 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for right knee disorder. 

2.  Entitlement to service connection for left ankle disorder. 

3.  Entitlement to service connection for bilateral leg disorder. 

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder. 

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Augusta, Maine.  The case was certified to the Board by the Baltimore, Maryland RO. 

In September 2010, the Board remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.
 
In a Board remand of September 2010 the RO was requested to, among other things:

* Contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated the Veteran for knee, ankle and/or leg disorders since service discharge.  After the Veteran has signed the appropriate releases, any records not already in the claims file should be obtained and associated with the claims folder.  In light of the Veteran's claimed literacy problems, the RO shall request that Maryland State Correction officials assist the Veteran in completing any necessary forms.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and any representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review

* Assist the Veteran in obtaining representation, to include representation by a veteran's service organization.  All efforts to comply with this directive will be documented and included in the claims file.

* Take appropriate action, to include coordination with the State of Maryland Corrections officials, to arrange a telephone conference hearing.  If the hearing is not held, all efforts to arrange the hearing shall be documented and included in the claims file.

* Take whatever actions are necessary to arrange a VA examination of the Veteran for his left ankle disorder.  If the Veteran's testimony at the hearing, or written submissions, provides credible lay testimony that triggers the need for an examination under the test set forth in McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination will also address the etiology of any diagnosed knee, ankle, and/or leg disorder, to include addressing whether the disorder is at least as likely related to the appellant's service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  A complete rationale must be provided for any opinion offered. 

The above requests were made specific in light of the Veteran's documented illiteracy and imprisonment.  In an attempt to comply with the Board's request, the RO sent a letter to the Veteran in July 2011 requesting that he provide the names of the treating physicians for his claimed disabilities, treatment dates, and provide VA Forms 21-4142 for the identified physicians.  The RO also sent a letter to the Warden of the Maryland Correctional Institute in July 2011 requesting that a VA examination be scheduled.  The RO readjudicated the claims in a Supplemental Statement of the Case of December 2011 noting that neither the Veteran or the Warden had replied to the requests.  

Notably, however, in the September 2010 remand the RO was requested to request that Maryland State Correction officials assist the Veteran in completing any necessary forms.  Moreover, the Board requested the RO to "take whatever actions are necessary to arrange a VA examination."  Finally, the RO was requested to "take appropriate action" to arrange a telephone conference hearing with the Veteran.  It was noted that if the hearing was not held, "all efforts to arrange the hearing shall be documented and included in the claim file."  As noted, the RO simply sent a single letter to the Veteran and to the warden in an effort to fulfill the Board's request.  No follow up action is documented.  This is not enough.  There is no indication in the claim file that the RO requested that correctional personnel help the Veteran in filling out the requested VA Forms 21-4142.  Moreover, no arrangements were attempted beyond a simple letter, to arrange for a telephone hearing.  Finally, there is no indication that the RO took "whatever actions were necessary" to arrange a VA examination.  If the RO did take action, those actions are not documented in the claims file.  Therefore, the RO did not comply with the September 2010 Board remand and a new remand is necessary to ensure the RO's compliance.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated the Veteran for knee, ankle and/or leg disorders since service discharge.  After the Veteran has signed the appropriate releases, any records not already in the claims file must be obtained and associated with the claims folder.  In light of the Veteran's claimed literacy problems, the RO shall request that Maryland State Correction officials assist the Veteran in completing any necessary forms.  The RO/AMC must take whatever actions are necessary, beyond just sending a letter to the Veteran, to ensure compliance with the Board's request.  All attempts to procure records must be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect must be inserted in the file.  The Veteran and any representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After the above is complete, the AMC/RO will take appropriate action, beyond just sending a letter, to include coordination with the State of Maryland Corrections officials, to arrange a telephone conference hearing.  If the hearing is not held, all efforts to arrange the hearing shall be documented and included in the claims file. 

3.  After the above is complete, the AMC/RO shall take whatever actions are necessary, beyond just sending a letter to arrange a VA examination of the Veteran for his left ankle disorder.  If the Veteran's testimony at the hearing, or written submissions, provides credible lay testimony that triggers the need for an examination under the McClendon test.  The examination will also address the etiology of any diagnosed knee, ankle, and/or leg disorder, to include addressing whether the disorder is at least as likely related to the appellant's service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The claims folder, and a copy of this remand, must be provided to and reviewed by each examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  A complete rationale must be provided for any opinion offered. 

The AMC/RO shall coordinate with the Veterans Health Administration (VHA) in scheduling an examination.  The AMC/RO and VHA shall consider all options to provide the Veteran an examination, to include asking a qualified corrections physician to conduct the examination, and/or a fee-basis examination.  Budgetary considerations are not a valid reason for refusing to provide an examiner to conduct the examination.  The RO must document their efforts.

4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in Virtual VA.  If any report is deficient in any manner, AMC/RO must implement corrective procedures at once. 

5.  Then review the Veteran's claims in light of the additional evidence obtained.  If any claim is not granted to his satisfaction, send him and any representative a supplemental statement of the case and give them a reasonable opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The case should thereafter be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


